        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       198 inFiled
                                   197 Filed    NYSD 03/11/21 Page 1 ofPage
                                                       on 03/10/2021    1   1 of 1




                                       In light of the withdrawal of the motion for recusal or
                                       disqualification (Doc. 115), the Clerk of Court is respectfully
                                       requested to terminate that pending motion.

                                       SO ORDERED.

                                       _______________________
                                       Philip M. Halpern
                                       United States District Judge

                                       Dated: White Plains, New York
                                              March 11, 2021
